The appellant's petition for a rehearing is based on two grounds: 1. That Act 102 of the Session Laws of 1943 should not have been considered; and 2, that the court should have considered appellant's argument on the insufficiency of the title of ordinance number 941 of the City and County of Honolulu.
Act 102, supra, was relied upon by the appellee in both the circuit court and this court, and appellant's bill of exceptions did not attack the validity of said Act.
The validity of ordinance number 941, supra, was attacked in the circuit court by objecting to the admission of the ordinance in evidence on two grounds only. The *Page 295 
grounds of attack did not include the insufficiency of the title of the ordinance; hence, the question of the sufficiency of the title was never ruled on by the circuit judge and consequently could not have been included in the bill of exceptions.
These matters were fully considered and discussed in our opinion, and the present petition seeks to have us reexamine them and reverse our decision on grounds not properly before us.
The petition is denied, without argument, under the rule.